CONCURRING OPINION
Van der VOORT, J.,
An asset in this estate is a share of a finder’s fee payable in six future installments totaling $99,500. This asset, being ordinary income, carries with it a liability which will now fall upon the legatees to pay income tax as the installments are received by them.
The Commonwealth claims that inheritance tax must be paid on the total sum of $99,500, whereas the actual value of this asset in the hands of the legatees is $22,700 less than the total amount of the installments. This figure was agreed to by stipulation to avoid a lengthy hearing upon what the precise amount of income tax would be paid by the legatees. To require the beneficiaries of an estate to pay a six percent inher*581itance tax on the money which they must pay to the federal government would not seem to be in keeping with equitable rules of taxation.
For this reason, I concur in the opinion of Boyle, P.J.